e:SENDER:
   1:21-cv-00016-MWM      Doc #: 45 Filed:
          COMPLETE THIS SECTION
                                           02/08/21
                                         COMPLETE      Page: ON
                                                  THIS SECTION 1 of 3 PAGEID #:
                                                                 DELIVERY


    Complete Items 1,2, and 3.                         A. Signature

    Print your name and address on the reverse                                                             • Agent
                                                       X                                                   •   Addressee
    so that we can return the card to you.                                      trRsrr
                                                       B. Received by (Printed Name)               C. Date of Delivery
    Attach this card to the back of the maiipiece,
    or on the front if space pern
 1. Article Addressed to:                cv 11.        D. Isdelivery addressdifferent from item 1? n Yes
                                                           If YES, enter delivery address below:           •   No
 BLUECROSS BLUESHEILD TENNESSEE
 SERVE: ANNE HANCE
 1 CAMERON HILL CIR
 CHATTANOOGA, TN 37402-9815


                                                     3. Service Type                          • Priority Mall E
                                                     • Adult Signature                        D Registered Mall™
                                                     • Adult Signature Restricted Delivery    • Registered MailRestricted
                                                     S^ertlUed Mall®                            Delivery
       9590 9402 4898 9032 8857 18                   • CertifiedMail Restricted Delivery     ,,0^eturn Receipt for
                                                     • Collect on Delivery                      Merchandise

 2. Article Number (Transfer from snrvinp lahan
                                                     • Collect on Delivery Restricted Delivery ^ Signature Confirmation™
                                                     • Insured Mail                           D Signature Confirmation
  7Dm DISD DDDl ttbHS                                • Insured Mail Restricted Delivery         Restricted Delivery
                                                       (over $500)
 PS Form 3811, July 2015 PSN 7530-02-000-9053                                                Domestic Return Receipt
e: 1:21-cv-00016-MWM    Doc #: 45 Filed: 02/08/21 Page: 2 First-Class
              USPS TRACKING#
                                                          of 3 PAGEID Mail
                                                                           #:
                                                                           Postage & Fees Paid
                                                                           USPS
                                                                           Permit No. G-10



              T4D2 4fl^fi IDBS fiflS? Ifl

    Upitec^tates          ^onHor' Ploaco nrint \/niir name aHHmcc anH 7IP+4® jp thiS bOX*

    P^talffervice           Office of the Clerk

     r- 2 ^    m            United States District Court
               OO
          O
                            Potter Stewart U.S. Courthouse
                t
               oo           100 East Fifth Street, Room 103
     :^n:
               ro           Cincinnati, Ohio 45202
     2"o
     o   m           W
                                           JVUay V A&)C
USPS.com® - USPS Tracking®
             Case:         Results
                     1:21-cv-00016-MWM Doc #: 45 Filed: 02/08/21    Page: 3 of 3 PAGEID #: 417
                                                         https://toois.usps.com/go/TrackConfinnAction7qtc_tLabels1=701.



            ALERT: USPS IS EXPERIENCING UNPRECEDENTED VOLUME INCREASES AND LIMITED EMPLOY...


                                                                                                                                 FAQs >
         USPS Tracking

                                                    Track Another Package +

                  Track Packages                      Get the free Informed Delivery® feature to receive            Learn More
                  Anytime, Anywhere                   automated notifications on your packages
                (httpsV/reg.usps.com/xseIf7appsUsp8Ttols&ref=homepageBanner&appURL£https%3A%2F%2Rnformeddelivery.usps.com/box/pages/!ntro
                                                                                                                             /startaction)




                                                                                                                              Remove X
                  Tracking Number: 70140150000166459199

                  Your package will arrive later than expected, but is still on its way. It is currently in
                  transit to the next facility.                                                                                              -n
                                                                                                                                             (D
                                                                                                                                             (D
                                                                                                                                             CL
                                                                                                                                             o*
                                                                                                                                             Q)
                                                                                                                                             O
                                                                                                                                             ?r




                  In-Transit
                  January 23,2021
                  In Transit, Arriving Late




                                                                                                                        \/
                     Text & Email Updates


                                                                                                                        V
                     Tracking History


                                                                                                                        V
                     Product Information




                                                                See Less




                                     Can't find what you're looking for?
                             Go to our FAQs section to find answers to your tracking questions.


lof2                                                                                                                               2/9/2021,9:43 AM
